Citation Nr: 1340211	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  08-25 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a left ankle disorder. 

2. Entitlement to service connection for a left knee disorder. 

3. Entitlement to a temporary total convalescent rating under the provisions of 
38 C.F.R § 4.30 based on surgery for a left knee disorder in February 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 1988 to October 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and May 2009 RO rating decisions.  In March 2011, the Veteran testified at a Travel Board hearing at the RO. In September 2011, the Board remanded for additional development and due process concerns. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record is inadequate to adjudicate the issues of service connection.  Although opinions were obtained in September 2011, the examiner was unable to locate any service treatment records pertaining to the left knee or ankle and based the opinions, in part, on the absence of treatment in service.  Review indicates that the relevant treatment records are not located within the folder containing the other service medical records but rather that they are located in the physical claims file.  The examiner should be provided copies of the relevant treatment records, namely the August 1988 left knee treatment record and the November 1988 left ankle treatment record, and an addendum opinion should be obtained.  

Because the claim of entitlement to a temporary total rating is inextricably intertwined with the issue of service connection for a left knee disorder, it is held in abeyance pending completion of the development discussed below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records, to include any VA treatment records dated prior to June 19, 2007.  

2.  Thereafter, an addendum from the September 2011 VA examiner must be obtained.  If the September 2011 VA examiner is unable to provide the addendum or is not available, an opinion from an appropriate medical professional must be obtained.  The examiner should review the claims folder and any relevant records on Virtual VA.  The examiner should be provided copies of the August 1988 left knee treatment record and November 1988 left ankle treatment records or should be informed of their location in the file.

After review of each record, the examiner should provide addendum opinions, with adequate rationale, as to whether it is as at least as likely as not (50 percent or greater probability) that the left ankle disorder or left knee disorder is related to service.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Thereafter, readjudicate the claims.  If any benefit sought on appeal is not granted to the appellant's satisfaction, issue a supplemental statement of the case to the appellant and his representative and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



